Citation Nr: 1441585	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-90 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1991 to October 1991 and October 1996 to February 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claim for additional development in January 2014.  

This claim has been processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the January 2014 Board remand, the Veteran was scheduled for a VA examination.  In May 2014 the Veteran was noted as a no show for the examination.  The Board notes that the examination notification was sent to an address in Tampa, Florida.  However, in October 2009, the Veteran reported that his address was in DeFuniak Springs, Florida.  Additionally, all further correspondences were sent to the address in DeFuniak Springs, Florida.  In February 2014, a correspondence from the Board was returned as undeliverable.  The Board subsequently mailed another copy of the correspondence to a different address in DeFuniak Springs, Florida.  As the last correspondence sent by the Board was not returned as undeliverable, it appears that the address contained on the April 2014 Board correspondence is the Veteran's correct address.  

The Board acknowledges that the RO/AMC has made several attempts to verify the Veteran's current address, including a call to a disconnected phone number in May 2014 and contacting the Veteran's credit union in June 2014.  However, based on the forgoing, and since the Veteran has previously cooperated with the VA and appeared for prior examinations, the Board finds that he should be provided an additional opportunity to appear for an examination pursuant to the claim on appeal.  

Nonetheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to verify his current mailing address.  All development in this regard should be documented in the record.  Please note that the most recent address of record appears to be that to which the April 2014 Board correspondence was sent.  

2. Thereafter, schedule the Veteran for an examination to determine the etiology of his bilateral pes planus.  The entire claims file must be given to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed. 

a.  The examiner should state whether the Veteran currently has bilateral pes planus.  If so, the examiner should state whether it is an acquired condition or a congenital or developmental defect.

b.  If it is considered an acquired condition, the examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the current bilateral pes planus was incurred in service or is related to service, including to any running in service.

c.  If the condition is a congenital or developmental defect, the examiner should address whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (if so please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



